Citation Nr: 0837395	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-39 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cyst on the left chest.

2.  Entitlement to service connection for skin discoloration 
of both legs.

3.  Entitlement to service connection for lump in right palm, 
to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

With regard to the veteran's application to reopen a claim of 
service connection for a cyst on the left chest, the veteran 
has also complained of cystic acne on his shoulders.  The RO 
has construed this claim for cystic acne as a separate new 
and material evidence claim which was addressed in a December 
2006 rating decision.  Accordingly, the Board notes that the 
claim currently certified on appeal pertains solely to a cyst 
on the left chest. 

As explained in more detail below, the Board grants the 
veteran's application to reopen the previously denied claim 
of entitlement to service connection for a cyst on the left 
chest.  The reopened claim requires additional development 
and is the subject of the remand appended to this decision.  
The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  In a February 1994 rating decision, the RO last denied 
service connection for a cyst on the left chest.

2.  New and material evidence has been received since the 
February 1994 rating decision in support of the veteran's 
claim of service connection for a cyst on the left chest.

3.  Discoloration of both legs (diagnosed as bilateral 
varicose veins) is not shown by competent medical evidence to 
be related to service.

4.  There is no competent evidence that relates a lump in the 
right palm (diagnosed as Dupuytren's contracture) to service 
or any incident of service, including exposure to herbicides 
in service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
final February 1994 RO decision, and thus the claim for 
service connection for a cyst on the left chest is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2007).

2.  Service connection for discoloration of both legs is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  

3.  Service connection for lump in right palm, to include as 
secondary to exposure to herbicides in service, is not 
established.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for a cyst on the left chest.  Therefore, no further 
development is needed with respect to this claim.

With respect to the service connection claims, complete 
notice was sent in March 2005 and March 2006 and the claims 
were readjudicated in a September 2006 supplemental statement 
of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).  

VA has obtained service treatment records, assisted the 
veteran in obtaining evidence and afforded the veteran a 
physical examination with respect to his service connection 
claims.  VA need not conduct an examination with respect to 
the claim of whether new and material evidence has been 
received to reopen a previously denied claim of entitlement 
to service connection because the duty under 38 C.F.R. § 
3.159(c)(4) applies to a claim to reopen only if new and 
material evidence is presented or secured.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

New and Material Evidence

The veteran's claim for a cyst on the left chest was denied 
by the RO in February 1994.  Evidence of record at the time 
of the February 1994 decision included: service treatment 
records which failed to show evidence of a cyst on the chest; 
and post-service VA treatment records dated in 1993 which 
showed that the veteran had a cyst on his left chest which 
was excised and drained and resulted in a keloid scar.  

The basis of the denial of entitlement to service connection 
for a cyst on the left chest was that there was no showing 
that the veteran had a cyst on the chest which was 
etiologically related to active service.

As there was no timely appeal, the RO's February 1994 denial 
of service connection is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.302, 20.1103.

The present claim was initiated by the veteran in February 
2005.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The additional evidence added to the record since the RO's 
October 1999 decision concerning the veteran's complaint of a 
cyst on the left chest, includes statements in writing and VA 
treatment records.

In written statements, the veteran contends that he the 
surgery on his chest for cyst removal was unsuccessful and 
that he is currently experiencing pain and foul drainage on a 
regular basis.  He reported that he did not have this 
condition prior to going to Vietnam.  

VA medical treatment records dated in 2006 show that the 
veteran has been treated for ongoing problems with a keloid 
scar on his left chest.  In January 2006, a VA physician 
diagnosed "[c]ystic [d]ermatitis on chest since Vietnam."  

The Board finds that this evidence is new as it was not 
previously of record. Moreover, this evidence is material in 
that it shows that the veteran currently has keloid scar on 
his left chest which may be associated with his active 
service.  The new evidence was not previously considered by 
agency decision makers, is not cumulative or redundant, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim of service connection for cyst on 
the left chest. 38 C.F.R. § 3.303.  Accordingly, the claim 
for service connection for a cyst on the left chest is 
reopened.

Although the evidence discussed above is adequate for the 
limited purposes of reopening the claim, this does not make 
it sufficient to allow the grant of the benefit sought.  See 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Further development is therefore required. 38 C.F.R. § 
3.159(c)(4).  This will be discussed in the remand below.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Discoloration Both Legs

The veteran contends that he has discoloration on both legs 
and that he has to wear hose on the right leg.  

The veteran's service treatment records do not show any 
treatment or diagnoses of a circulatory or skin problem in 
either leg.

The veteran underwent VA examination in January 2006.  The 
examiner noted that the veteran had dark discoloration in the 
left ankle which coincides with an old shrapnel wound to the 
left ankle.  The rest of the examination revealed bilateral 
deep venous varicose veins with superficial vein breakage 
around each ankle and foot area from venous insufficiency.  
The veteran was diagnosed as having varicose veins from 
venous insufficiency, bilateral lower extremities. 

Although the medical evidence shows that the veteran has 
bilateral varicose veins, the evidence does not show that the 
disorder was incurred in or aggravated during service.  The 
VA examiner did note that the veteran had dark discoloration 
in the left ankle related to a service-connected shrapnel 
wound.  In the absence of competent medical evidence linking 
discoloration of both legs to service, service connection 
must be denied.

Lump on Right Palm

A veteran who had active service in the Republic of Vietnam 
at any time from January 9, 1962, to May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  When such a veteran develops a disorder 
listed in 38 C.F.R. § 3.309(e), which disorders have been 
shown to be caused by exposure to Agent Orange, to a degree 
of 10 percent or more within the specified period, the 
disorder shall be presumed to have been incurred during 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Diseases to which the presumption applies are chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

The above-listed diseases shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. § 
1116; 38 C.F.R. §§ 3.307(a)(6)(ii).

The veteran contends that he has a lump on his right palm 
which he claims is due to Agent Orange exposure.

The veteran's service treatment records do not show any 
evidence of a disorder of the right palm or hand.

The veteran underwent a VA examination in January 2006 and 
was diagnosed as having Dupuytren's contracture involving 
right little finger.  The examiner stated that the disorder 
was not chloracne nor did it have any relationship to 
chloracne.

With regard to the veteran's claim for lump in his right 
palm, the veteran is not shown to have a skin disease listed 
under 38 C.F.R. § 3.309(e), for which service connection, on 
a presumptive basis, due to herbicide exposure, is available.

The record also presents no basis for a grant of service 
connection for a lump in the right palm, diagnosed as 
Dupuytren's contracture, on a direct basis.  No medical 
professional has provided competent medical evidence linking 
the disorder to any aspect of his active service, to include 
his presumed exposure to herbicides in service

The only evidence supporting the veteran's claims of service 
connection for discoloration of both legs and a lump in his 
right palm are his written statements.  As a layperson, 
however, without the appropriate medical training and 
expertise, the veteran simply is not competent to render a 
probative opinion on a medical matter, to include a 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
Therefore, after consideration of all the evidence, the Board 
concludes that the claims of service connection for 
discoloration of both legs and a lump in the right palm, to 
include as secondary to herbicide exposure must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in this appeal.


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a cyst on the left chest.

Service connection for discoloration of the both legs is 
denied.

Service connection for lump in right palm is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a cyst on the 
left chest.  In this regard, the Board notes that the veteran 
has not yet been provided with notice of the Dingess 
requirements. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  After ensuring compliance with the VCAA, the RO 
must readjudicate the claim on a de novo basis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for a cyst on 
the left chest.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  After the completion of any 
development deemed appropriate, in 
addition to that requested above, the 
issue of entitlement to service connection 
for a cyst on the left chest should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


